Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 11/22/2021 with a priority date of 6/24/2013.
Claims 22-26, 28, 29, 32, 36 and 44-54 are currently pending and have been examined.
Claim 1-21, 27, 30, 31, 33-35 and 37-43 are cancelled and claims 46-54 are added.
The claims 32 and 51 are objected to for minor numbering errors.
The claim rejection under 35 USC 112 are overcome but new claim 46 is rejected under 35 USC 112 (b) for indefiniteness.
The claims are rejected under 35 USC 103 are rejected using a new combination of reference. However, Moss is still cited as a secondary reference.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A browser is defined by Merriam-Webster as “a computer program used for accessing sites or information on a network.” The only detail provided by the applicant’s specification is “The pircular may function as an organizer for sale deals, coupon deals, and matchups of deals. The user may access the user's pircular, for example, using a mobile device and without resorting to a browser.” at [0035], and “In other words, the pircular is a tool that a user can access from anywhere, whether using a browser or a mobile application.” [0036]. Clearly, the applicant’s process includes a computer program used for accessing sites or information on a network. It is indefinite what software is or is not a browser in the context of using a mobile device to access 
The concept that the interface displays both sale deal information and coupon deal so user does not have to browse sales websites and browse coupon website separately is already claimed. Thus, based on the specification Examiner interprets that a mobile application is not a browser. When a user launches a mobile application, the user is taken directly to a particular internet location, in contrast a user launching a browser has to search for the location or select a bookmark. Examiner respectfully suggest claiming a mobile application or interactive interface element that directly accesses the match-up database, which is the common feature of most mobile applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-26, 28, 29, 32, 36 and 44-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims fall within at least one of the four categories of patent eligible subject matter however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: The claim 22-26, 28  and 44-54 are a system, claims 29 and 32 are a method and claim 36 is a CRM. Thus, each independent claim, on its face, is direct to one of the statutory categories of 35 U.S.C. §101. However, claims 22-26, 28, 29, 32, 36 and 44-54 are rejected 
Step 2A:
Prong 1: Claims include the abstract idea of in response to sale deal information matching a shopping list or favorites lists causing sale deal information to be displayed, and based on a match-up causing coupon deal information to be displayed where the matchups is based on a determination based on one or more facts logically inserted into rules where the one or more facts are values of attributes including retracting facts from the rules when the rule is no longer true. Dependent claims include details about matching sales deals and coupon deals, correspondence, rules for matching, alerts based on location, structuring unstructured data, validating an assertion and types of coupon deals. These concept falls under Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The claims facilitate coupon searching for the purpose of saving money and reducing the time it takes to find the lowest price, which merely automates the long standing practice of searching for the lowest price by combining sales and coupons. For example, it is traditional to find a combinable sale deal or a coupon deal by a person manually searching the circulars or any other available sources of coupons or other discounts, which is time consuming and tedious so the applicant seeks to automate this traditional process using generic computers. Examine asserts that the applicant’s claims are directed to an abstract idea because the claims offer nothing more than the automation of the manual processes. Further support for this interpretation  See also, e.g., Alice, 134 S. Ct. at 2357 (automation of a manual process). 
Prong 2: This judicial exception is not integrated into a practical application because the claims merely use a computer processor to implement an algorithm to identify sales and coupons then display sales and coupons, as such the use of a computers and networks are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
The claims also provide the additional elements of an interactive graphical user interface on a mobile device, a screen with sections, and dependent claims offer a visual indication and the concept of structuring data, which could include crawling electronic documents. The ordered combination of these additional elements amounts to no more than mere instructions to apply the exception using a generic computer component along with generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) (i.e. limiting the use of a scheme for sales deals and coupon deals to the internet). For instance, a data-gathering step that is limited to a particular data source (sales deals and coupon deals on webpages) or a well-known technique (structuring data and display information on a GUI) is considered both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor amount to no 
Critically, the analysis under step 2B does not consider the elements describing the abstract ideas that are set forth above in Step 2A. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons.
The computer components are recited at a high level of granularity or inferred, which means these elements must be interpreted broadly as merely performing the generic functions of processing data. In this application all the computer components is receive data, and process data to automate steps to arrive at a result. Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to automating abstract idea on generic computers. 
Beside the basic function of using a processor to process data, the claims recite an interface, which infers some use of networks over which data is sent and received along with storing data, but these elements do not amount to significantly more because courts have held that adding generic computer components such as an “interface,” “network,” and “database” 
Further, in Mortgage Grader, the claims were directed to data comparison with steps that describe the collection of information to generate a “credit grading” and to facilitate anonymous loan shopping including a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The claims in the application offer similar data comparison steps that include receiving data from which deals and coupons are identified (collecting information), and matching the deals and coupons, and determining the validity dates overlap (generating information), and facilitating the process of shopping by providing the valid matches. Both the abstract concept and additional elements in these claims are similar to the concepts in Mortgage Grader. The claims in this application merely differ from Mortgage Grader in the type of data being manipulated (credit grading for loans vs matched coupons and deals). 
Further, adding searching and crawling functions does not add meaningful limitations because the functions are well known and these limitations merely add insignificant extra-solution activity of gathering deal data via a crawler and providing deal data via an interface to the judicial exception (MPEP 2106.05(g)). See also, obtaining information about transactions using the Internet to verify credit card transactions in CyberSource v. Retail Decisions, Inc. Further, the fact that the claims include a computer implementation that may surpass in speed or 
The ordered combination of steps is doing nothing more than using computers, networks and interfaces as tools to match the deal to the coupon, which means the ordered combination of steps does not add any meaningful improvements in a technical field or meaningfully limit the use of the abstract idea to a particular technical environment beyond generally linking the use of the judicial exception to a particular technological environment or field of use were computers process data and interfaces display information. MPEP 2106.05(h). Therefore, taking these limitations as an ordered combination adds nothing that is not already present when the elements are taken individually. As a whole the limitations merely amount to a business process that results in a list of matched deals and coupons that have not expired. 
Further, even if structuring data is interpreted as crawling websites then this function is considered extra-solution activity and gathering deal data by crawling websites to extract information is a well-known. Examine provide the following evidence: Petropouloset al. (U.S. 2005/0027670 A1) demonstrates that the additional element was widely prevalent or in common use in the relevant field. See, “Web search engines work by storing information about a large number of web documents that are retrieved from the Internet. These documents are retrieved by an automated software program (e.g., typically known as a web crawler or spider) which follows and retrieves every associative link well known to those of ordinary skill in the art. The contents of each document is then analyzed to determine how it should be indexed (for example, words are extracted from the titles, headings, or special fields called metatags). This 
When considered separately and in combination, the steps do not add significantly more to the exception because the invention is merely automating a manual process. The applicant has merely found that computers can be used to correlate expiration dates of advertised prices from circulars with expiration dates of coupons and the applicant seeks a monopoly on the use of computers for that purpose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22, 28, 29, 36, 46-51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. 2013/0117094; Hereafter: Jones) in view of Fox (U.S. 2014/0046764 A1; Hereafter: Fox).
As per Claims 22, 29 and 36: Jones in view of Moss discloses the following limitations; 
Jones discloses 22.      A system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for implementing, the operations comprising: See, [0029-0031].
Jones discloses 29.      A method comprising: See, [0029-0031].
Jones discloses 36.      A non-transitory machine-readable storage medium comprising a set of instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations for implementing See, [0029-0031].
The limitations the independent  Method, System and CRM and respective dependent claims share common limitations and are examine in groupings.
Jones does not disclose in response to a determination that sale deal information pertaining to one or more items in a shopping list or favorites list of the user is applicable to a store, sending an alert to the mobile device, the alert Examiner’s note: Jones discloses that a user may initiate a specialized instance of matchup process as applied to a subset of items or store locations, by logging into optimization system from a client 
In Jones the specialized instance of matchup process for a subset of items or store locations based on new rules (i.e. new coupons and sales) is by the user logging into optimization. Further, the user preference are considered favorites of the user, but system suggestions of additional items are not described as being provided as alerts or notification. A secondary reference is cited to disclose generating an alert based on a user favorites list and/or shopping list.
However, Fox discloses See, [0028] for suggesting items from a favorite items list. See, [0031] for a shopping list. See, [0022, 0045] for actively searching for coupons and providing alerts as pop-up on the screen of the mobile device based on a favorites list and the users location. See, [0023] for additional parameters for searching that include particular 
Jones does not disclose causing one or more visual representations of the sale deal information to be displayed in a section of an interactive graphical user interface presenting on a screen of the mobile device and Examiner’s note: Jones at [0113] discloses displaying a matchup list includes a particular item, coupons currently in force that apply to that item, current or future sales on that item at particular stores, the number of that item required for the savings, and the like.
However, Fox is cited to disclose an alert displaying sale prices. See, “The alert can also be activated based on coupons that have been saved in a "To Use" list or a "Favorites" list (further described below). For example, if the user has listed a certain coupon or goods or services desired and the person is in a certain predefined proximity to the source of those goods and services and a coupon is available, the application will prompt the user. Such an application can also be used to prompt the user, if desired, even if a coupon is not available. Local comparative pricing can also be searched and displayed to provide the user with comparative shopping information to better make a purchase selection based on useful information.” [0022]. See, “The program can learn to prompt the user every week, informing the user of prices and coupon availability at the stores frequented by the user.” [0027]. See, [0028-0030] for favorites list and shopping list based alerts.
Jones discloses based on an identifying of one or more matchups between the sale deal information and the coupon deal information pertaining to the one or more items, 
Jones does not disclose causing one or more visual representations of the coupon deal information to be displayed in one or more additional sections of the interactive interface, Examiner’s note: Jones at [0113] discloses displaying a matchup list includes a particular item, coupons currently in force that apply to that item, current or future sales on that item at particular stores, the number of that item required for the savings, and the like.
However, Fox is cited to disclose a alert that displays a coupon. See, “The alert can also be activated based on coupons that have been saved in a "To Use" list or a "Favorites" list (further described below). For example, if the user has listed a certain coupon or goods or services desired and the person is in a certain predefined proximity to the source of those goods and services and a coupon is available, the application will prompt the user. Such an 
Jones discloses wherein the identifying of the one or more matchups is based on a determination that the sales deal information is matchable, See, “Referring now to FIGS. 3 through 8, the detailed operation of optimization system 10 in executing matchup process 35 will now be described. As evident from the foregoing description, various types of matchups among items, coupons, sales, rebates or other incentives, and the like are possible; in addition, the particular policies of stores or manufacturers affect the overall total available savings or out of pocket price. As such, matchup process 35 is arranged to analyze combinations of those factors in arriving at a matchup list from which the displayed matchups for a customer may be derived.” [0120].
Jones discloses wherein the determination that the sales deal information is matchable is based on automatic management of one or more facts logically inserted into a rules engine, the one or more facts being one or more values of one or more attributes of the sales deal information, Examiner’s note: Examiner’s interpretation is based on [0081, 0082] of the applicant’s specification, which explains a fact is an attribute such as valid-to date. Jones discloses expiration date for each coupon at [0077-0087] and expiration data for store coupons at [0086-0095] and [0097-0110] discloses data for each sale event.  See, Figure 3 and [0112, 0112, 0121-0198]. These paragraphs are describing specific , as well as the preferences in the user profile when the matchup are optimized for a specific user. See, [0041-0045] for user profile preference attributes, and [0046-0076] for store profile attributes. The matchup process 35 in Figure 3 is based on coupon and store sales/policies for each particular item under analysis.
Jones discloses the automatic management including retracting at least one of the one or more facts from the rules engine when the rule is no longer true. Examiner’s note: Any updates or modifications of the attributes for a user, store or coupon causes changes (i.e. retracts the current attribute value), which effect the yes/no rule determinations, such as those shown in Figure 3 label as elements 62-72 and described in [0121-0198]. A determination that was “yes” is “no”, which is interpreted as a retraction. See, “In the above list, the "?" indicates that the profile stores a yes/no flag or other value indicating whether the profile has or permits the corresponding attribute.” [0077]. See, “In particular, it is contemplated that coupon profile database 30 and sale profile database 32 will change most frequently. The data stored in subscriber profile database 26 will typically be updated or modified by the subscriber as desired or as necessary.” [0111]. See, “In this regard, optimization system 10 can readily apply recent updates to store profile information into the overall optimization. For example, upon receiving data indicative of an update to coupon rules at a particular retail store or chain of stores, optimization system 10 can then repeat matchup process 35 to apply those new rules to the active coupons, current or future sale events, and the like.” [0112].
Fox also discloses examples that broadly read on facts that are retractable (i.e. change) related to rules for displaying alerts. For example, the fact that a coupon is not about to expire can be retracted, the fact that a user is located at a first location relative a store is 
Therefore, from the teaching of Fox, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones, to be provided as an alert based on the user shopping list or favorites list, as taught by Fox, for the purpose of providing coupon organizing and searching application that uses many sources of coupons and provides greater functionality to users.

As per Claim 28: Jones in view of Fox discloses the following limitations; 
The system of claim 22,
Jones discloses wherein the coupon deal corresponds to one of a printable coupon, an in-store coupon, an online coupon, a Sunday Paper coupon, a store rewards discount, a cash discount, a volume discount, or See, “Data library 22 also includes coupon profile database 30, which stores the data pertaining to the identity and attributes of 
Unstructured data is claimed in the alternative, even so Fox also disclose a combination discount that is derived from unstructured deal data and wherein the sale deal information pertains to a discount published in a circular that is derived from the received unstructured deal data. See, “The coupon databases can be generated from many different sources, such as, but not limited to, local stores, in-store coupons or rebates, vendor/merchant sites, promo code websites, search engines such as GOOGLE.RTM. (Google, Inc.) or BING.RTM. (Microsoft, Inc.), social media websites such as FACEBOOK.RTM. (Facebook, Inc.), coupon books such as ENTERTAINMENT.RTM. Book (Entertainment Publications), discount card memberships such as LAURA'S CARD.TM. (Laura's Card, Inc.), deal of the day websites such as GROUPON.TM. (Groupon, Inc.), LIVING SOCIAL.TM. (LivingSocial), and KosherKouponz.TM. (KosherKouponz), coupon mailers such as VALPAK.RTM. (ValPak Direct Marketing Systems, Inc.), newspapers, magazines, local neighborhood circulars, and combinations thereof. Therefore, this application uses many more sources of coupons than existing 

As per Claim 46: Jones in view of Moss discloses the following limitations; 
Jones discloses 46. (New) The system of claim 1, wherein the interactive graphical user interface is a resource that is accessible to the user on the mobile device without the user resorting to a browser. See, “In such an implementation, the manner in which the subscriber interactively operates optimization system 10 may be by way of a tablet or smartphone "app". In any of these or other alternative computer architectures, optimization system 10 executes its software to configure and customize shopping transactions for a subscriber, based on selections made by that subscriber in advance, and interactively via one of client systems 12, 14, 16.” [0034]. See also Fox, [0018].

As per Claim 47: Jones in view of Moss discloses the following limitations; 
Fox discloses 47. (New) The system of claim 1, wherein the sending of the alert to the mobile device is further in response to a determination that the store is in an additional favorites list of the user. See, “A version of the mobile coupon application 10 can operate in the following manner. The GPS (once activated by the user as described above) knows which grocery store the user has entered. Alternatively, the user selects a store from a list of stores saved in a favorites list. The user selects a list, whether it is a list that the user has entered manually, or a list of items that the user has previously entered in the user's Favorite Menu 

As per Claim 48: Jones in view of Moss discloses the following limitations; 
Fox discloses 48. (New) The system of claim 1, the alert farther causing a display, in the interactive user interface, of a map to assist the user in finding the store. See, “The coupon search engine 12 can present the results of the coupons in a list form or in a map form to show where the coupons are located. Both forms can also be used and the user can toggle between the list form and the map form. Clicking or touching a particular coupon on the list or map can provide more details about that coupon, such as amount of savings and terms and limitations. Coupons that the user is interested in can be saved to a "To Use" list or a "Favorites" list. The user can also create any other types of lists as desired.” [0025].

As per Claim 49: Jones in view of Moss discloses the following limitations; 
Jones discloses 49.  (New) The system of claim 1, wherein a fact of the one or more facts is a “matchable” fact, an additional fact of the one or more facts is an “active brand” fact, and a retracting of the “active brand” fact causes a retracting of the “matchable” fact. Examiner’s note: Jones discloses attributes include brand of the item being matched .See, “the resulting matchups identified by optimization system 10 according to embodiments of this invention can therefore be more accurate, with the resulting transactions being more likely to successfully optimize the benefit value for the subscriber when purchasing the matchup items. For example, the coupon attributes stored in coupon profile database 30 may include additional attributes as brand of the item, sub-brand of the 

As per Claim 50: Jones in view of Moss discloses the following limitations; 
50. (New) The system of claim 1, further comprising:
Jones discloses based on new sales deal data being received, automatically executing a search on behalf of the user using search criteria provided by the user, the search criteria not previously identifying an additional matchup; based on the search identifying the additional matchup, sending the additional matchup to the mobile device for inclusion in the interactive user interface; and alerting the user of the additional matchup. See, “In this embodiment of the invention, decision 37 is then executed by optimization system 10, to determine whether the subscriber has indicated (for example by way of a GUI button or box clicked by the subscriber) that he or she possesses a coupon not considered in the displayed matchup lists. If so (decision 37 is "yes"), optimization system 10 prompts the user to enter data concerning attributes of those coupons, including the item to which the coupon pertains, its manufacturer, the coupon face value, expiration date, whether the coupon is a manufacturer or store coupon, and other attributes similar to those stored for coupons in coupon profile database. Optimization system 10 may coupon profile database 30 with this information by storing a new entry corresponding to those inputs; alternatively, this "custom" coupon may be considered simply for this subscriber, or for this instance of the process. Once receiving the coupon attribute data, optimization system 10 then executes custom matchup process 35', by way of which matchup process 35 is carried out for this newly entered custom coupon, relative to preferred stores for the 

As per Claim 51: Jones in view of Moss discloses the following limitations; 
Jones discloses 51. (New) The system of claim 1, wherein the one or more attributes include a sale brand identification, a sale deal type, a sale product identification, a sale retailer identification, a sale data source, a sale deal title, a sale deal description, a sale deal term, a sale valid-from date, a sale valid-to date, an image corresponding to the sale, a sale product category, or a sale product subcategory. See, [0041-0045] for user profile preference attributes. See, [0046-0076] for store profile attributes, and [0077-0095] for coupon profile attributes. The matchup process 35 in Figure 3 is based on coupon and store sales/policies for each particular item under analysis.

As per Claim 54: Jones in view of Moss discloses the following limitations; 
Fox discloses 54. (New) The system of claim 1, wherein the alert is a geolocation alert and the sending of the alert is based on a mobile device of the user being within a vicinity of the store. See, “The coupon search engine 12 is preferably in electronic communication with a GPS 20 in the mobile device and can thus automatically obtain location information of the user. The coupon search engine 12 can actively search coupon databases as the user's location changes and present coupons close to their present location with an alert. For example, when driving near a drug store, an alert can be activated and a .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Fox further in view of Perry et al. (U.S. 2007/0073592A1; Hereafter: Perry).
As per Claim 23: Jones in view of Fox and Perry discloses the following limitations; 
The system of claim 22 the operations further comprising, 
Jones in view of Fox does not disclose further comprising based on an identifying of one or more matchups between the sale deal information and coupon deal information, presenting one or more visual indications of a number of the one or more matchups in interactive the user interface. Examiner’s note: Based on the applicant’s 
However, Perry discloses displaying that “There are 3 Price Alerts that have met your target price” in Figure 20 and [0151-0152] discloses merchant coupons information. Figures 9 and 14 also discloses the number of merchants that a particular product is available at. 
Figure 20:

    PNG
    media_image1.png
    67
    447
    media_image1.png
    Greyscale

Figure 20 replacement sheet received 14/26/2009:

    PNG
    media_image2.png
    183
    404
    media_image2.png
    Greyscale


Therefore, from the teaching of Perry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the matched sale deal information and the coupon deal information, as disclosed by Litvack in view of Moss, to display an indication of a number or count, as taught by Perry, for the purpose of obtaining information about alternative sources of that product.


As per Claim 24: Jones in view of Fox and Perry discloses the following limitations; 
The system of claim 23,
Jones discloses wherein one or more visual indications representations of the sale deal information or the one or more visual indications of the coupon deal information includes an identification of the store. See, “Each item in the matchup list displayed to a subscriber includes a particular item, coupons currently in force that apply to that item, current or future sales on that item at particular stores, the number of that item required for the savings, and the like. The matchup lists presented in process 36 may be ordered in various ways, including sorted by store (i.e., all matchups for a particular store grouped together), sorted by item (perhaps into categories, to allow for easy shopping), sorted by maximum combined savings, or the like. These matchup lists will be presented by optimization system 10 at the display output of the client system 12, 14, 16 at which the user is currently logged in.” [0113]. See also Fox, “The presenting step can be further defined as presenting resulting coupons in a form such as a list form, a map form, and combinations thereof. The presenting step can further include the step of alerting a user of a notice such as .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Fox and Perry further in view of Moss et al. (U.S. 2005/0160014 A1; Hereafter: Moss).
As per Claim 25: Jones in view of Fox, Perry and Moss the following limitations; 
The system of claim 23, 
Jones in view of Fox and Perry does not disclose wherein the identifying of the one or more matchups is further based on an application of the rules engine to automatically generate combinations of the sale deal information and the coupon deal information based on a matching between a brand identification corresponding to the sale deal information and a brand identification for the coupon deals information, and Examiner’s note: Jones disclose brand attributes at [0095], and Fox discloses user select specific categories, items or brands and creating shopping list of brands that a user desires at [0011, 0031]. Fox discloses a chart of steps, as opposed to a selectable user interface.
However, Moss discloses at ¶209-211 finding the proper product to generate Ad alerts that are tied to unique identifiers or brands. The consumers can drill down on local ads to find preferred brands at lower prices. Moss at ¶225 goes on to explain that consumers can compare preferred items or brands based on all of the advertised prices, promotions, special offers, and manufacturer coupons that are currently available for their items. Moss at ¶343, 352, 353 and 361-666 goes on to disclose that the data being crawled, organized and presented includes all advertised prices from any source, including weekly circulars (from store, newspaper inserts, or 
Moss discloses wherein the identifying is further based on a determining that a validity period corresponding to the sale deal information and a validity period for the coupon deal information overlap and has not expired. Examiner’s note: Jones discloses expiration date for each coupon at [0077-0087] and expiration data for store coupons at [0086-0095] and [0097-0110] discloses data for each sale event. Fox disclose the alerts are based on the day of expiry at [0029].
However, Moss discloses at  ¶342-343 that advertisements include both deals and coupons. Specifically, ¶237 deals that are valid for a particular week that can be combined with manufacturer coupons as shown in Figures 26 and 27. ¶356 and 375 disclose data about the start and end dates that the deals and coupons are valid, as well as a specific time frame. ¶532, 606, 640, 883, and 968 disclose details regarding the expirydate contained in a data table that is used to display valid combinations of sales and deals shown in Figures 26 and  Therefore, from the teaching of Perry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones in view of Fox, display the number of deals , as taught by Perry, for the purpose of allowing users to quickly identify sources of useful information, and the dramatic increase in the amount of information that is available to users. 
Therefore, from the teaching of Moss, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones in view of Fox and Perry, to make specific determination related to brand and validity, as taught by Moss, for the purpose of helping consumers find and compare the best prices and promotions for products at their local retail stores.

As per Claim 26: Jones in view of Fox, Perry and Moss the following limitations; 
The system of claim 25
Moss discloses the operations further comprising: receiving unstructured deal data from one or more data sources, the unstructured deal data including data pertaining to the sale deal information and the coupon deal information; See, “Cairo web crawlers monitor a targeted list of retailer and newspaper websites for new postings and/or changes to the retailer's ad circular images and content. Given the finite universe of websites that Cairo is monitoring (very different from a traditional search engine web crawler that requires significant flexibility) the web crawler is customizable to the specific design and data 
Moss discloses transforming the unstructured deal data into structured deal data, the transforming including See, [0393-0398] for an adaptive crawler that structures deal data by crawling. See, “ For example, the Content Source Manager cuts a product description from the retailer's online ad page and pastes it into the title field in the example screen. When the example tool runs, it parses the HTML document searching for the example text that was provided. The path to these example items is recorded enabling the adaptive crawler to interpret the site's HTML document to find appropriate content in the future. The site XML configuration file contains these paths. However, in some cases the site XML configuration file may contain errors. This tool is used as a starting point. A Content Source Manager(s) with skills in configuring adaptive crawls, including XML, are required for source management.” [0441].
Moss discloses determining that a first set of the unstructured deal data corresponds to the brand identification for the sale deal information, determining that a second set of the unstructured deal data corresponds to the brand identification for the coupon deal information, See, “[0353] The web crawler attempts to automatically extract the following information for each new retailer ad that is posted to a retailer's or newspaper's website: [0354] Retailer name [0355] Valid locations (by zip code) for the ad [0356] Start and end dates that the ad is valid [0357] Manufacturer, brand, and product information for each item within the ad [0358] Price and promotion information for each item within the ad  [0359] Key search words associated with each page and/or item within the ad (e.g. product category, brand, manufacturer, model name/number, UPC).  [0360] Full size and 
Moss discloses storing the brand identification for the sale deal information in one or more databases. See, “Product identification tools and databases to help uniquely identify a product based on ad descriptions, brand, model name, model number, size, UPC, or any other distinguishing characteristics that enable a product to be uniquely mapped.” [0367]. See, “There are two basic parts to the object model, staging tables and operator queuing. The staging tables support the storage and retrieval of all content extraction. The operator queuing objects support the operation of the Content Management tool, including events and source maintenance.” [1122].
Moss discloses deriving the brand identification for the sale deal information and the brand identification for the coupon deal information from the structured deal data stored in the one or more databases. See, “The brand and model number are usually included in the ad descriptions for this type of product and Cairo looks for ads containing these items. If the consumer enters a UPC, Cairo looks up the model information in its product database and uses that to search.” [0071]. See, “For example, given the search terms "palm zire 71", any ads containing "Palm Zire 71" are given a higher relevance than ads containing only "Palm Zire". Likewise, ads for other models or brands of pdas are given an even lower relevance.” [0111]. See, “Products may be described in many different ways within local ads. Some may include the model name and number. Others just the brand and . 

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Fox further in view of Litvack et al. (U.S. 2011/0251897 A1; Hereafter: Litvack).
As per Claim 44: Jones in view of Fox, Perry and Litvack discloses the following limitations; 
Jones in view of Fox does not disclose 44.      The system of claim 1, the interactive graphical user interface configured to allow the user to share information pertaining to one or more of selected matchups of the one or more matchups with one or more additional users, and the operations further comprising, based on an activation of a sharing user interface element of the user interface, performing the sharing the information pertaining to the one or more selected matchups with the one or more additional users. 
However, Litvack discloses See, “Additional features that are not shown in FIG. 4 may be implemented as well. For example, shopping list sharing and synchronization may be implemented between different devices running the online shopping circular application or through other protocols such as e-mail or social networking, allowing friends and family to review and collaborate on shopping lists. A total dollar amount or percentage saved may be tallied from all items in the shopping list and presented to the user, providing high impact proof of money being saved. Recommended or suggested items based on existing items within the shopping list or past purchases may also be provided.” [0046]. See also [0049].
Therefore, from the teaching of Litvack, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones in view of Fox, to provide sharing functions, as taught by Litvack, for the purpose of providing a convenient user interfaces to navigate online shopping circulars.

As per Claim 45: Jones in view of Fox, Perry and Litvack discloses the following limitations; 
Jones in view of Fox does not disclose 45.   The system of claim 1, wherein the sale deal information or coupon deal information is limited to information that matches at least one of a category or a brand, the category or the brand being selectable via a selectable user interface element of the graphical user interface. Examiner’s note: Jones disclose brand attributes at [0095], and Fox discloses user select specific categories, items or 
However, Litvack discloses See, “As shown by category listings 350a through 350i, various broad categories are listed for the user to select from. The user interface may support swipe gestures to reveal additional categories by scrolling vertically. While the categories shown in FIG. 3 are grouped by product type, other grouping criteria may also be used. For example, one category might include only clearance items, whereas another category may include only the most popular or best-selling items. After selecting a particular category, featured items within the selected category may be retrieved from all participating retailers for displaying to the user. As with the retailer listing in FIG. 1B, the list of results may first be ordered using a default pay for placement scheme, and optionally customized by user preferences to display preferred retailers first. Additionally, the online shopping circular application may allow the user to further sort items within a category by particular criteria, such as alphabetically, by brand, by popularity or sales, or by user ratings. The list of items may appear similar to item listings 250a through 250f shown in FIG. 2, and may also use different presentation methods besides a vertically scrolling list.” [0039]. See also [0039] and Figure 3.
Therefore, from the teaching of Litvack, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones in view of Fox, to provide interface functions, as taught by Litvack, for the purpose of providing a convenient user interfaces to navigate online shopping circulars.

Claims 31, 51*, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Fox further in view of Moss et al. (U.S. 2005/0159974 A1; Hereafter: Moss).
As per Claim 32: Jones in view of Fox and Moss the following limitations; 
The method of claim 30 (29), 
Jones in view of Fox and Perry does not disclose wherein the identifying of the one or more matchups is further based on an application of the rules engine to automatically generate combinations of the sale deal information and the coupon deal information based on a matching between a brand identification corresponding to the sale deal information and a brand identification for the coupon deals information, and Examiner’s note: Jones disclose brand attributes at [0095], and Fox discloses user select specific categories, items or brands and creating shopping list of brands that a user desires at [0011, 0031]. Fox discloses a chart of steps, as opposed to a selectable user interface.
However, Moss discloses at ¶209-211 finding the proper product to generate Ad alerts that are tied to unique identifiers or brands. The consumers can drill down on local ads to find preferred brands at lower prices. Moss at ¶225 goes on to explain that consumers can compare preferred items or brands based on all of the advertised prices, promotions, special offers, and manufacturer coupons that are currently available for their items. Moss at ¶343, 352, 353 and 361-666 goes on to disclose that the data being crawled, organized and presented includes all advertised prices from any source, including weekly circulars (from store, newspaper inserts, or direct mailing), newspaper and other printed ads, in-store and loyalty program specials, online pricing and Internet deals, mail-in rebates, manufacturer coupons, and any other available published or advertised pricing/deals. Moss also discloses more detail on the use of the data in 
Moss discloses wherein the identifying is further based on a determining that a validity period corresponding to the sale deal information and a validity period for the coupon deal information overlap and has not expired. Examiner’s note: Jones discloses expiration date for each coupon at [0077-0087] and expiration data for store coupons at [0086-0095] and [0097-0110] discloses data for each sale event. Fox disclose the alerts are based on the day of expiry at [0029].
However, Moss discloses at  ¶342-343 that advertisements include both deals and coupons. Specifically, ¶237 deals that are valid for a particular week that can be combined with manufacturer coupons as shown in Figures 26 and 27. ¶356 and 375 disclose data about the start and end dates that the deals and coupons are valid, as well as a specific time frame. ¶532, 606, 640, 883, and 968 disclose details regarding the expirydate contained in a data table that is used to display valid combinations of sales and deals shown in Figures 26 and 27. Therefore, from the teaching of Perry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones in view of Fox, display 
Therefore, from the teaching of Moss, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones in view of Fox and Perry, to make specific determination related to brand and validity, as taught by Moss, for the purpose of helping consumers find and compare the best prices and promotions for products at their local retail stores.

As per Claim 51: Jones in view of Fox and Moss the following limitations; 
Jones in view of Fox does not disclose 5l*. (New) The system of claim 1, further comprising storing the one or more values of the one or more attributes as key-value pairs in a database. Examiner’s note: Under the broadest reasonable interpretation “key-value pairs” are interpreted as labels given to a pairing of an item and brand with a deal or coupon having validity periods, such as the data in Moss that associates product attributes and coupon attributes having expiry dates. At ¶29 the appellant's specification discloses key-value pairs as, “The first set of deal data is stored in the document as a first plurality of key-value pairs, where each key includes a deal attribute and each value includes a portion of the deal data (or a token) that corresponds to a particular key. Examples of key-value pairs are "brand: Orville.RTM.", "type: sale", "type: online coupon", "valid-from: Mar. 10, 2013", etc.” and ¶51-53, 71, 87 supports a broader interpretation. Essential a key-value pair is a type of attribute (key) along with a value of that attribute.

Therefore, from the teaching of Moss, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the sale deal information and the coupon deal information, as disclosed by Jones in view of Fox, to structure data, as taught by, for the purpose of helping consumers find and compare the best prices and promotions for products at their local retail stores.

As per Claim 52: Moss discloses the following limitations; 
Moss discloses 52. (New) The system of claim 51, wherein the one or more values of the one or more attributes are structured using one or more assertions generated based on one or more assertion rules provided by the rules engine. Examiner’s note: The applicant’s specification at [0054-0056] and [0064-0065] and [0072-0073] explains assertions and validations in the context of crawling websites and asserting a value based the format, structure and fields of a particular retailer. For example, a crawler would assert that a value corresponds to a brand based on a rule and that assumption is verified in some manner, which could be a person verifying the value. 
Moss discloses attributes shown as key-value pairs, which are are best shown illustrated in Figure 59 as the pairing under StagedAdItem. Moss discloses assertions, such as the assertion that expiryDate has a StagedValue of whatever value was scrapped from the advertising data using whatever rules are provided by the scraping configuration. (1) Moss discloses a person creating and testing a site XML configuration file for the adaptive crawler, which is considered a set of rules. (2) Moss crawls for required fields and estimates a 
 The example is a rule about price in [0475], but Figure 56 shows a field associated with brand having a value of Sanyo. The assumption is that the brand is Sanyo and this value is validated by the operator by comparing the ad in the page to the value in the field. 
(1)- See, “The Content Source Manager uses the screens of FIGS. 43-47 to create a site XML configuration file for the adaptive crawler. These screens help the Content Source Manager manage this process without requiring him to create the site XML configuration file by hand.” [0437]. See, “If the source appears proper, the Content Source Manager tests the site by hitting the "Test" button on the Adaptive Ad Site XML Creator screen (FIG. 43). The content manager application leads him through a set of screens that displays the ad item content as found by the adaptive crawler (e.g., FIG. 47). Typically, the Content Source Manager iterates between creating ad page and ad item examples, making manual XML configuration changes, and testing the XML, until they are completely happy that the ad crawler is functioning correctly for that content source.” [0443]. See, “This is the XML DTD definition for the Adaptive crawler. The Adaptive crawler is used to parse and interpret a store's website to extract product content and pricing for ad items. Since it is crucial to extract specific content from the website instead of just indexing somewhat random data the way most crawlers do, the Adaptive crawler must know precise locations of content elements. In fact, to start with, it must identify which ad items constitute weekly ad circular data and which price identifies the price available in the store and not the on-line price.” [0537].

(3) - See, “FIGS. 54 and 55 illustrate ad page and ad item "fix up" screens for the adaptive crawl extraction method. FIG. 56 illustrates a manual completion screen for the partial adaptive crawl extraction method.” [0482]. See, “The data elements that can be located on the website are staged and pre-populate the manual entry screens. Any required fields that cannot be extracted are highlighted to alert the operator to the minimum fields they must enter. In some cases, this field may be pre-populated with a questionable value as a default for the operator. For example, the online price and the ad price is often the same. Therefore, the online price may be pre-populated and flagged as questionable.” [0475].

As per Claim 53: Jones in view of Fox and Moss discloses the following limitations; 
Moss discloses 53. (New) The system of claim 52, wherein the one or more facts correspond to a subset of the one or more of the assertions that has each been validated by an assertion-validation function. Examiner’s note: The applicant’s specification at [0054-0056] and [0064-0065] and [0072-0073] explains assertions and validations in the context of crawling websites and asserting a value based the format, structure and fields of a particular retailer. For example, a crawler would assert that a value corresponds to a brand 
Moss validation by a person creating and testing a site XML configuration file for the adaptive crawler, which is considered a set of rules, (2) Moss crawls for required fields and estimates a confidence value, (3) an operator can validate the fields where some assumptions are marked with low confidence. The example is a rule about price in [0475], but Figure 56 shows a field associated with brand having a value of Sanyo. The assumption is that the brand is Sanyo and this value is validated by the operator by comparing the ad in the page to the value in the field. 
(1)- See, “The Content Source Manager uses the screens of FIGS. 43-47 to create a site XML configuration file for the adaptive crawler. These screens help the Content Source Manager manage this process without requiring him to create the site XML configuration file by hand.” [0437]. See, “If the source appears proper, the Content Source Manager tests the site by hitting the "Test" button on the Adaptive Ad Site XML Creator screen (FIG. 43). The content manager application leads him through a set of screens that displays the ad item content as found by the adaptive crawler (e.g., FIG. 47). Typically, the Content Source Manager iterates between creating ad page and ad item examples, making manual XML configuration changes, and testing the XML, until they are completely happy that the ad crawler is functioning correctly for that content source.” [0443]. See, “This is the XML DTD definition for the Adaptive crawler. The Adaptive crawler is used to parse and interpret a store's website to extract product content and pricing for ad items. Since it is crucial to extract specific content from the website instead of just indexing somewhat random data the way most crawlers do, the Adaptive crawler must know precise locations of content 
(2) - See, “In absence of retailer feeds, a process to adaptively crawl the retailer's websites can be made to effectively gather content. This process either crawls for all of the required ad content for review by a Content Factory Operator or can be configured to crawl for partial ad content to be manually completed by the Content Factory Operator.” [0460]. See, “However, not all content can be obtained accurately. The adaptive crawler estimates the confidence it has in each ad item gathered. Those items below a certain confidence enter a required review stage before becoming active.” [0720].
(3) - See, “FIGS. 54 and 55 illustrate ad page and ad item "fix up" screens for the adaptive crawl extraction method. FIG. 56 illustrates a manual completion screen for the partial adaptive crawl extraction method.” [0482]. See, “The data elements that can be located on the website are staged and pre-populate the manual entry screens. Any required fields that cannot be extracted are highlighted to alert the operator to the minimum fields they must enter. In some cases, this field may be pre-populated with a questionable value as a default for the operator. For example, the online price and the ad price is often the same. Therefore, the online price may be pre-populated and flagged as questionable.” [0475].


Response to Arguments
Regarding 101: 

Prong 2: At best the applicant is automating the user’s search by matching two pieces of information together and the claims merely offer displaying the result in the form of an alert. This feature is not a technical improvement and the claims do not offer specific functionality. The claimed alert is broadly recited in [0034, 0037, 0038, 103, 108] were an alerts is any functionality that informs the user that an item in a shopping list or favorites list is on sale and has a coupon. The figures do now show an alert in a mobile app and there is no disclosure of automatically launching an application for the user or that the alerts includes sections. In fact, alert could be sent in any manner over any channel so the user then manual a browser or mobile applications to view the information.
Similarly, the applicant claims “sections” of an interface are the only description provided of interface elements, which are briefly described in Figure 9 at [0105-107], and based on figure 9 a section is merely an area on a screen, such that the two pieces of information are not shown on top of each other.

 Regarding 35 USC 103:
	Litvack has been replaced by Jones in view of Fox. Moss has also been replaced for several of the new limitation related matchups. In the interest of forwarding prosecution, the claims have been given the narrowest possible interpretation in view of the specification where the process is actively searching for deals and providing alerts as pop-up on the screen of the mobile device, disclosed by Fox, and the matchups are being updated as new data is added or 
The functionality supported by the applicant specification related to interfaces was known in the context of coupon mobile apps and the interfaces are not described with any technical detail. The figures offer images of specific layout, but these are designs. Examiner respectfully suggests pursuing design patents based on the variety of GUI’s shown in the applicant figures, given that utility patent protection for software is challenging in view of 35USC101 and the crowded field of art related to couponing and sale, particularly in view of Moss.
The following citation from Moss are provided because Moss contemplated most if not all of the applicant’s specification circa January 15, 2004. Jones and Fox are applied to the claims because these references are 10 years newer, and provide terminology consistent with the claims (i.e. matchups and rules) and the claimed concept in the context concept mobile app implementations. However, Moss could still be used as the primary reference with Jones and Fox cited to disclose specific features or functions common to mobile apps. 
For example:
Moss discloses the following elements; 
Alert functionality See, [0014, 0032. 0132,  0206-0223).
Mobile device with software downloaded to the device, See, [0326]. See, [0336].
Interactive graphical user interface See, [0272]. See, [0270-0275] for item information and price for each seller in Figure 26 or for a specific seller in Figure 27. Further noted is the Figure 26 and 27 provide columns were the columns a delineated by vertical lines.
Shopping list or favorites list of the user, See, [0239-0251], [0258-0269].
Coupon deal information pertaining to the one or more items, See, [0272]. See, Figure 26 and Figure 27 for coupon information in the far right column.
Receiving of a request from the mobile device, See, Figure 26 and Figure 27 are displayed in response to a user price comparison request. Further [0285-2087] and Figure 28 disclose showing store locations and Figure 28 include All store within 10 miles of the users starting location based on the user’s street address and the price comparison in Figure 26 and Figure 27 are based on a zip code entered by the user, which paragraph [0339] discloses can be defaulted for mobile device with GPS location. 
Notification that the device is in the vicinity of a store at which the sale deal or coupon is applicable the operations See, “Mobile devices will more frequently be GPS enabled in the near future. Knowing the location of the cell phone user further enhances Cairo Mobile features…Likewise, knowing the GPS location allows current store location to be defaulted when requesting price comparisons.” [0339]. See, [0340]. See, [0108].
Sale deal information and, coupon deal. See,  [0272]. See Figure 12, 20, 26 and 27 which most clearly show sale deals (i.e. price) and coupon deals (i.e. rebates or coupons) being visually represented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perry US 2007/0073592 provides yet another example of a price comparison website that includes sale prices and coupons. Boehle US 2012/0084122, Lellouche US 2015/0142543, Hankins US 2014/0195323, Lin US 2010/0082447 and Wadell US 2014/0095285 for interfaces, location based notifications, sales deal information and coupon deal information.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688